J-S47012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DEONTA OLANDA WILLIAMS,

                            Appellant                 No. 170 MDA 2015


      Appeal from the Judgment of Sentence entered September 3, 2014,
               in the Court of Common Pleas of Franklin County,
             Criminal Division, at No(s): CP-28-CR-0001411-2013


BEFORE: ALLEN, OTT and STRASSBURGER*, JJ.

MEMORANDUM BY ALLEN, J.:                                FILED JULY 29, 2015

        Deonta Olanda Williams (“Appellant”) appeals from the judgment of

sentence imposed after a jury convicted him of robbery, conspiracy to

commit robbery, and theft.1 We affirm.

        The trial court recounted the factual background as follows:

              [Appellant’s] charges arose out of events that transpired
        on April 13, 2014, at the Sunoco gas station in Greencastle,
        Pennsylvania. The victims, Michele Meadows and Alice Watkins,
        were working together at the Sunoco gas station as clerks at or
        around 9:15 or 9:30. At that time, three men entered the store,
        two of which had bandanas over their faces. The first man,
        [Appellant], jumped over the counter and pointed a gun at the
        victims. Various witnesses testified at trial that the gun was
        actually a BB gun. [Appellant] then threatened to kill the clerks
        if they did not open the safe. While this was occurring, the
        second suspect, John Zawierucha, walked around the counter
____________________________________________


1
    18 Pa.C.S. §§ 3701, 903, and 3921.



*Retired Senior Judge assigned to the Superior Court.
J-S47012-15


     and began putting money and Newport cigarettes inside a pink
     and gray duffel bag. The third suspect, Trevon Walker, then
     took the clerks to another part of the store and told them to
     relax and that everything would be over shortly. The three
     suspects eventually fled with the cash and cigarettes. The
     victims subsequently called the police to report the robbery.

           Follow[ing] their departure from the gas station, the three
     suspects were picked up by two young women in a black Honda
     Civic. The two young women were later identified as Tiffani
     Robey and Brittany Johnson. The black Honda Civic was initially
     followed by two witnesses, Richard Rhodes and Lori Harbaugh,
     who testified they had earlier noticed the two young women
     parked in a suspicious location in relation to the Sunoco gas
     station. (N.T. 8/4/2014 p. 107). Mr. Rhodes testified that upon
     seeing the three male suspects running towards the car, one
     with a duffel bag in hand, he suspected a potential robbery and
     followed the suspects at a high rate of speed. Id. at 88.
     Although the suspects eventually lost Mr. Rhodes and Ms.
     Harbaugh, they were able to get a tag number of the black
     Honda Civic and conveyed it to police. Id. at 89.

            Trooper Paul Decker testified that he assisted Trooper
     Dave Rush in investigating this incident and met with Mr. Rhodes
     and administered him a photo lineup. Id. at 111-112. Mr.
     Rhodes was able to identify one of the two females in the car,
     Tiffani Robey. Id. at 115. Tiffani Robey and Brittany Johnson
     were later arrested and spoke with police a total of three (3)
     times. Both women testified at trial that they fabricated an
     original story implicating three other men, names they both
     made up. (N.T. 8/5/2014 p. at 20, 47-48). None of the names
     provided was that of the [Appellant], John Zawierucha, or
     Trevon Walker. Eventually, both women testified they decided
     to accept responsibility and as a result turned the real culprits in.
     Id. at 20, 49. Both told police they had driven [Appellant], John
     Zawierucha, and Trevon Walker to the Sunoco in order to
     commit the robbery and then picked up the men and proceeded
     to flee the scene. The women testified that they subsequently
     drove to a Red Roof Inn in Germantown, Maryland, where the
     five (5) individuals distributed the cash and cigarettes. Id. at
     17, 46. Trevon Walker also testified at trial that [Appellant]
     participated in the robbery and was the suspect identified as
     carrying the BB gun. (N.T. 8/4/2014 p. 119-39).



                                     -2-
J-S47012-15


            [Appellant] attempted to offer an alibi defense at trial and
      called Samantha Deneen, his girlfriend at the time of the
      incident, as a witness. Ms. Deneen testified that on the night of
      the robbery [Appellant] was with her at her home in
      Hagerstown, Maryland, eating dinner and watching movies all
      night. She testified that [Appellant] never left the residence.
      Thus, the crux of [Appellant’s] alibi defense was that he could
      not possibly have participated in the robbery because he was
      nowhere near the Greencastle Sunoco gas station on the night in
      question. Ultimately, the jury found this testimony unconvincing
      and convicted him on the aforementioned counts.

Trial Court Opinion, 12/19/14, at 1-3.

      On September 3, 2014, the trial court sentenced Appellant to 66 to

132 months for robbery and a consecutive 42 to 84 months for conspiracy;

the theft conviction merged.

      Appellant filed a post-sentence motion on September 12, 2014, which

the trial court denied on December 19, 2014.         Appellant appealed.         Both

Appellant and the trial court have complied with Pa.R.A.P. 1925(b).

      On appeal, Appellant presents two issues as one:

      1.   [Appellant] hereby appeals to the Superior Court of
      Pennsylvania, from the denial of post sentence motions, which
      were entered in this matter on December 19, 2014, challenging
      weight and sufficiency of the evidence.

Appellant’s Brief at 8.

      In   arguing   that   the   evidence   was   insufficient   to   support    his

convictions, Appellant asserts that “the only evidence tying Appellant to the

incident are three co-defendants who had every reason to say what the

Commonwealth wanted because they were receiving incredibly lenient

sentences.” Appellant’s Brief at 10. Appellant contends that “there were no

                                      -3-
J-S47012-15



other witnesses that could identify Appellant at the scene of the incident …

and no articles from the robbery were found on the Appellant when he was

taken into custody.” Id. Appellant states:

      Here the fact that the co-defendants had inconsistent statement
      [sic] even testified that they were doing what they needed to do
      to get the benefits of their bargain makes their credibility
      dubious at best. As their testimony was the only evidence
      linking the Appellant to the scene and the Commonwealth not
      being able to refute the alibi except for the testimony of the co-
      defendants. [sic]

Appellant’s Brief at 15.

      Appellant’s sufficiency argument is belied by the record.            After

reviewing the notes of testimony, we have determined that The Honorable

Carol L. Van Horn, sitting as the trial court, has capably, comprehensively

and accurately addressed every facet of Appellant’s sufficiency argument,

such that further commentary by this Court would be redundant. See Trial

Court Opinion, 12/19/14, at 3 – 8.      We therefore adopt the trial court’s

analysis as our own in disposing of this issue.

      We are equally unpersuaded by Appellant’s argument regarding the

weight of the evidence. Appellant asserts:

            The very nature of the testimony which the Appellant
      avers was unbelievable on its face and therefore as a matter of
      law, the conviction was so unreasonable that i[t] did in fact
      shock the conscience. [sic]

Appellant’s Brief at 18. We disagree.




                                     -4-
J-S47012-15



      Again, the trial court properly applied the law, recognizing, inter alia,

that a verdict is against the weight of the evidence only where it is “so

contrary to the evidence as to shock one’s sense of justice and make the

award of a new trial imperative.” Trial Court Opinion, 12/19/14, at 8, citing

Commonwealth v. Hudson, 955 A.2d 1031, 1035 (Pa. Super. 2008). The

trial court observed that “the jury’s credibility determinations were quite

understandable in this case.” Id. Our review of the notes of testimony once

again supports the trial court, which recognized the province of the jury as

fact-finder.   Id. at 8-9.   We may not re-weigh the testimony adduced at

trial. See Commonwealth v. Hawkins, 701 A.2d 492, 501 (Pa. 1997) (the

credibility of witnesses is “solely for the [fact finder] to determine”); see

also Commonwealth v. Dougherty, 860 A.2d 31, 36 (Pa. Super. 2004)

(citations omitted) (“This Court cannot substitute its judgment for that of the

[fact finder] on issues of credibility.”). Moreover, “[i]t is the function of the

[fact finder] to evaluate evidence adduced at trial to reach a determination

as to the facts, and where the verdict is based on substantial, if conflicting

evidence, it is conclusive on appeal.”    Commonwealth v. Reynolds, 835

A.2d 720, 726 (Pa. Super. 2003) (citation omitted). Given the foregoing, we

find no merit to Appellant’s weight claim.

      Judgment of sentence affirmed.




                                      -5-
J-S47012-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2015




                          -6-